Exhibit 10.13

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

HERITAGE FINANCIAL CORPORATION,

HERITAGE BANK,

CENTRAL VALLEY BANK,

AND

BRIAN L. VANCE

THIS EMPLOYMENT AGREEMENT is made and entered into effective as of the 1st day
of October 2006, by and between HERITAGE FINANCIAL CORPORATION, a Washington
corporation (the “Company”), HERITAGE BANK, a Washington banking corporation
(“Heritage Bank”), CENTRAL VALLEY BANK, a Washington banking corporation (“CV
Bank”), and BRIAN L. VANCE (“Executive”).

RECITALS

 

1. The Company is the parent corporation of Heritage Bank and Central Valley
Bank. The Banks are first tier wholly owned subsidiaries of the Company.

 

2. Executive is the President and Chief Executive Officer and a Board member of
the Company and Heritage Bank and Vice Chairman of the Board of Directors and
Chief Executive Officer of CV Bank (hereinafter, the Company, Heritage Bank, and
CV Bank are collectively referred to as the “Employer”), and has developed an
intimate and thorough knowledge of Employer’s business methods and operations.

 

3. The retention of the Executive’s services for and on behalf of the Employer
is of material importance to the preservation and enhancement of the value of
the Employer’s business.

 

4. This Agreement has been amended and restated to meet the requirements of
Section 409A of the Internal Revenue Code of 1986.

In consideration of the mutual promises made in this Agreement, the parties
agree as follows:

AGREEMENT

 

1. EMPLOYMENT.

Employer hereby employs Executive and Executive hereby accepts employment with
Employer on the terms and conditions set forth in this Agreement.

 

2. TERM.

The original term of this Agreement will commence as of the date first above
written and will continue until September 30, 2009, after which time this
Agreement will automatically renew for additional terms of one year each.
Subject to the terms and conditions set forth below, this Agreement may be
terminated by either party by giving written notice to the other party at least
one year prior to the expiration date of the original term or any renewal term.

 

3. DUTIES.

 

  3.1 Executive will be the President and Chief Executive Officer of the
Company, Heritage Bank, and CV Bank and maintain such other positions with
subsidiaries or affiliates as the respective Boards of Directors of the Company,
Heritage Bank, and CV Bank (collectively, the “Board”) shall determine. In such
capacities, Executive will render those executive management services and
perform those tasks in connection with the affairs of the Employer which are
normal and customary to the positions assigned and shall perform the essential
functions and other responsibilities and maintain the level of education, skill,
and experience as set forth on the Position Description in Exhibit “A” attached
hereto and included herein by reference. Executive will be the person to whom
all other officers of the Company and, as appropriate, subsidiaries or
affiliates of Employer, shall report.

 

1



--------------------------------------------------------------------------------

  3.2 Executive will perform such other duties as may be appropriate to his
office and as may be prescribed from time to time by the Board. Executive may
delegate such duties as he sees fit to other junior officer(s) of the Employer.

 

  3.3 Executive will devote his best efforts and all necessary time, attention,
and effort to the business and affairs of the Employer and any affiliated
companies as such business and affairs now exist or hereafter may be changed or
supplemented, in order to properly discharge his responsibilities under this
Agreement.

 

4. SALARY, BONUS, AND OTHER COMPENSATION.

 

  4.1 Base Salary.

 

  4.1.1 During the term of this Agreement, Employer will pay to Executive an
annual base salary of not less than $200,000 per year effective beginning on
October 1, 2006. Payment of such salary will be made in accordance with
Employer’s normal payroll practices applicable to senior executives and will be
subject to required withholding for federal income tax and other purposes.

 

  4.1.2 The Company will guarantee payment of any portion of Executive’s
compensation that may be allocated to the Banks or any other subsidiary or
affiliate of the Company.

 

  4.1.3 If this Agreement terminates prior to the end of the original or any
renewal term, then Employer will pay Executive such amount of Executive’s
then-current annual base salary as is provided in Section 5.

 

  4.2 Bonus. During the term of this Agreement, Executive will be eligible to
participate in Employer’s Management Incentive Plan or any successor
compensation plan for senior management of Employer as may be established by the
Board or the Employer’s Compensation Committee, which plan shall include
specific performance targets, as the same shall be determined and/or amended on
an annual basis by the Board or Employer’s Compensation Committee.

 

  4.3 Benefits. In addition to the base salary and bonus payable to Executive
pursuant to this Section 4, Executive will be entitled to the following
benefits, which shall not be less than those provided in benefit programs
generally maintained for senior executives of the Employer:

 

  4.3.1 Participation in health insurance, disability insurance, and other
health and welfare benefit programs generally available to senior executives;

 

  4.3.2 Participation in retirement plans, including defined contribution and
401(k) Plans and any supplements or additions to those plans;

 

  4.3.3 Participation in stock bonus or stock option plans generally available
to senior executives of the Employer;

 

  4.3.4 Other employment benefits, as may be approved from time to time by
Employer;

 

  4.3.5 Memberships in clubs as deemed appropriate;

 

  4.3.6 Reimbursement for Executive’s reasonable expenses incurred in promoting
the business of Employer. Executive shall present from time to time itemized
accounts of any such expenses, within limits of Employer policy and the rules
and regulations of the Internal Revenue Service; and

 

  4.3.7 An automobile furnished by the Bank under the same terms as an
automobile is provided to Executive on the effective date of this Agreement.

 

2



--------------------------------------------------------------------------------

5. TERMINATION OF AGREEMENT.

 

  5.1 Early Termination.

 

  5.1.1 This Agreement may be terminated at any time by either the Company or
Executive and shall terminate automatically upon Executive’s death or Disability
(as defined in Section 8). No termination by the Company other than termination
for Cause (as defined below) shall prejudice the Executive’s right to
compensation or other benefits under this Agreement.

 

  5.1.2 Except as provided in Section 6 with respect to a Change in Control, if
Executive voluntarily terminates his employment effective before the end of the
original or any renewal term without “Good Reason” as defined in Section 8,
Executive will be entitled to such compensation and benefits as he would have
the right to receive upon termination for Cause under subsection 5.1.4, and
Executive’s unvested stock options, if any, shall terminate in the manner
provided in such subsection.

 

   5.1.3    A.    Except in the event of a Change in Control as provided in
Section 6, if (i) Employer terminates this Agreement without Cause or
(ii) Executive terminates this Agreement for Good Reason, and either termination
is effective before the end of the original or any renewal term, Employer shall
pay Executive, upon the effective date of such termination, all salary and
benefits earned and all reimbursable expenses incurred through such termination
date and, in addition, a severance benefit in an amount equal to the greater of
one times the amount of his then-current base annual salary, or the amount of
such salary which would otherwise have been paid to Executive during the
then-remaining term of the Agreement. In such event, all forfeiture provisions
regarding restricted stock awards or vesting requirements regarding options
shall lapse or be considered completed as of the effective date of termination.
      B.    If the Executive is deemed to be a “Specified Employee,” as defined
herein, then payment of his benefits under this Section 5.1.3 that is payable
because Executive’s employment terminates as set forth in the preceding
paragraph A, shall be delayed until six (6) months and one day after the date
the benefit under Section 5.1.3 is payable, unless the Executive dies between
such date and the payment date at which time all such benefits shall then
commence.

 

 

  5.1.4 If Employer terminates this Agreement for Cause effective before the end
of the original or any renewal term, Employer shall pay Executive upon the
effective date of such termination only such salary earned and expenses
reimbursable hereunder incurred through such termination date. Executive shall
have no right to receive compensation or other benefits for any period after
termination for Cause, and in the case of termination for Cause before the
effective date of a Change in Control, Executive’s unvested stock options, if
any, shall terminate immediately.

 

  5.1.5 In the event of termination of this Agreement by reason of Executive’s
death or Disability, Employer shall pay Executive only such salary earned and
expenses reimbursable hereunder incurred through the date of Executive’s death
or the effective date of Executive’s Disability, and all forfeiture provisions
regarding restricted stock awards or vesting requirements concerning options
shall lapse or be considered completed, as applicable.

 

  5.1.6 The Board, acting in good faith, shall make the final determination of
whether Executive is suffering under any Disability, taking into account the
requirements of Section 409A of the Internal Revenue Code and the definition of
“Disability” as set forth in Section 8.3 herein and, for purposes of making such
determination, may require Executive to submit himself to a physical examination
by a physician mutually agreed upon by Executive and the Company Board at
Employer’s expense. For purposes of this Agreement, the date of such
determination shall constitute the effective date of such Disability.

 

 

5.2

Exercise of Stock Options. Executive’s rights to vested but unexercised stock
options will continue for a period of one year after early termination (provided
that the terms of any option grant agreement shall not be extended by this
provision), except in the case of a termination for Cause pursuant to
Section 5.1.4 or without Good Reason pursuant to Section 5.1.2. Notwithstanding
the preceding sentence, no option shall be extended beyond the later of the end
of the calendar year in which the option would have otherwise expired or 2  1/2
months after the date the option would otherwise expire.

 

3



--------------------------------------------------------------------------------

6. CHANGE IN CONTROL.

 

  6.1 Benefits. The parties recognize that a “Change in Control,” as defined
below, could be detrimental to Executive’s continued employment. Accordingly, in
order to give further consideration to the Executive to enter into this
Agreement, if there is a Change in Control and either (a) within 365 days
following the effective date of such Change in Control Executive or Employer (or
its successor) terminates Executive’s employment; or (b) at any time from and
after 180 days prior to the public announcement by Employer or any other party
of the transaction which will result in the Change in Control, Employer (or its
successor) terminates Executive’s employment without Cause, then Executive, upon
the date of termination of his employment, subject to the remaining provisions
of this Section 6.1, shall be paid by Employer (or its successor) a severance
benefit in an amount equal to the greater of two times the amount of his
then-current base annual salary or the amount of such salary which would
otherwise have been paid to Executive during the then-remaining term of this
Agreement, and vesting of all stock options and lapse of all restrictions with
respect to restricted stock awards shall occur. As a condition to receipt of the
benefits described in this Section 6, upon request by the Company Board,
Executive will not voluntarily terminate his employment with Employer until
after the effective date of the Change in Control in order to assist the Bank
and the Company in evaluating and effectuating the Change in Control.

If the Executive is deemed to be a “Specified Employee,” as defined herein, then
payment of his benefit under this Section 6.1 shall be delayed until six
(6) months and one day after the date the benefit under Section 6.1 is payable,
unless the Executive dies between such date and the payment date at which time
all such benefits shall then commence.

 

  6.2 Reimbursement. In the event the provisions of this Section 6 result in
imposition of a tax on Executive under the provisions of Internal Revenue Code
Section 4999, Employer agrees to reimburse Executive for the same, exclusive of
any tax imposed by reason of receipt of reimbursement under this Section 6.2.

 

7. RESTRICTIVE COVENANT.

 

  7.1 Noncompetition. Executive agrees that, except as otherwise set forth in
this Agreement, he will not, during the term of this Agreement and for a period
of two years after his termination, directly or indirectly, become interested
in, as principal shareholder, director, or officer, any financial institution
that competes with Employer or its successor or any of its affiliates within the
State of Washington, provided that such covenant shall not apply in the event
that Executive’s employment is terminated without Cause or for Good Reason. The
provisions restricting competition by Executive may be waived by action of the
Board. Executive recognizes and agrees that any breach of this covenant by
Executive will cause immediate and irreparable injury to Employer, and Executive
hereby authorizes recourse by Employer to injunction and/or specific
performance, as well as to other legal or equitable remedies to which Employer
may be entitled.

 

  7.2 Noninterference. During the noncompetition period described in
Section 7.1, Executive shall not solicit or attempt to solicit any other
employee of Employer or its affiliates to leave the employ of those companies or
in any way interfere with the relationship between Employer and any other
employee of Employer.

 

  7.3 Interpretation. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement should determine that the
restrictive covenant set forth above is unreasonably broad, the parties hereby
authorize said court or administrative body to narrow same so as to make it
reasonable, given all relevant circumstances, and to enforce same. The covenants
in this paragraph shall survive termination of this Agreement.

 

8. DEFINITIONS.

 

  8.1 Cause. “Cause” shall mean only (i) willful misfeasance or gross negligence
in the performance of his duties, (ii) conduct demonstrably and significantly
harmful to the Company (which would include willful violation of any final cease
and desist order applicable to Employer or a financial institution subsidiary),
or (iii) conviction of a felony.

 

4



--------------------------------------------------------------------------------

  8.2 Change in Control. For purposes of this Agreement, “Change in Control”
shall mean a change in the ownership of the Company or Heritage Bank, a change
in the effective control of the Company or Heritage Bank or a change in the
ownership of a substantial portion of the assets of the Company or Heritage
Bank, in each case as provided under Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder. For the purposes of this
Section 8.2, a change in the ownership of the stock or assets of Central Valley
Bank shall not be deemed to be a change in the ownership of a substantial
portion of the assets of the Company or Heritage Bank.

 

  8.3 Disability. “Disability” means the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.

 

  8.4 Good Reason. “Good Reason” shall mean (i) termination by Executive as a
result of any material breach of this Agreement by Employer, (ii) termination by
Executive or Employer following a Change in Control pursuant to Section 6.1,
(iii) Any reduction of Executive’s salary or any reduction or elimination of any
compensation or benefit plan, which reduction or elimination is not of general
application to substantially all employees of the Employer or such employees of
any successor entity or of any entity in control of the Employer, or (iv) the
assignment to Executive of any authority or duties substantially inconsistent
with Executive’s position.

 

  8.5 Specified Employee. The term “Specified Employee” is a key employee (as
defined in IRC Section 416(i) without regard to paragraph (5) thereof) of a
corporation, any stock in which is publicly traded on an established securities
market or otherwise, and as is further defined in Proposed Regulations
1.409A-1(i)(1) or any other regulation finally adopted with respect to IRC
Section 416(i).

 

9. MISCELLANEOUS.

 

  9.1 This Agreement contains the entire agreement between the parties with
respect to Executive’s employment with Employer and his covenant not to compete
with Employer, and is subject to modification or amendment only upon amendment
in writing signed by both parties.

 

  9.2 This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors, and assigns of the parties. The provisions of
Section 7.1 of this Agreement are intended to confer upon Employer and any of
its subsidiaries and affiliates the benefits of Executive’s covenant not to
compete.

 

  9.3 If any provision of this Agreement is invalid or otherwise unenforceable,
all other provisions shall remain unaffected and shall be enforceable to the
fullest extent permitted by law.

 

  9.4 Notwithstanding any other provision in this Agreement, Employer shall make
no payment of any severance benefit provided for herein to the extent that such
payment would be prohibited by the provisions of Part 359 of the regulations of
the Federal Deposit Insurance Corporation (“FDIC”) as the same may be amended
from time to time, and if such payment is so prohibited, Employer shall use its
best efforts to secure the consent of the FDIC or other applicable banking
agencies to make such payments in the highest amount permissible, up to the
amount provided for in this Agreement.

 

  9.5 This Agreement is made with reference to and is intended to be construed
in accordance with the laws of the State of Washington. Venue for any action
arising out of or concerning this Agreement shall lie in Thurston County,
Washington. In the event of a dispute under this Agreement not involving
injunctive relief, the dispute shall be arbitrated pursuant to the Superior
Court Mandatory Arbitration Rules (“MAR”) adopted by the Washington State
Supreme Court, irrespective of the amount in controversy. This Agreement shall
be deemed as stipulation to that effect pursuant to MAR 1.2 and 8.1. The
arbitrator, in his or her discretion, may award attorney’s fees to the
prevailing party or parties.

 

5



--------------------------------------------------------------------------------

  9.6 This Agreement replaces any and all previous employment and severance
agreements including the Severance Agreement between Heritage Savings Bank and
Brian L. Vance dated October 1, 1997 and the Employment Agreement among Heritage
Financial Corporation, Heritage Bank, and Brian L. Vance dated June 1, 2001.

 

  9.7 Any notice required to be given under this Agreement to either party shall
be given by personal service or by depositing a copy thereof in the United
States registered or certified mail, postage prepaid, addressed to the following
address, or such other address as addressee shall designate in writing:

 

Employer:    Heritage Bank    201 5th Avenue S.W.    Olympia, WA 98501    Attn:
Donald V. Rhodes - Chairman Executive:    Brian L. Vance    201 5th Avenue S.W.
   Olympia, WA 98501

 

  9.8 Notwithstanding any other provision of this Agreement, it is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.
Any provision in this Agreement that is determined to violate the requirements
of Section 409A shall be void and without effect. To the extent permitted under
Section 409A, the parties shall reform the provision, provided such reformation
shall not subject the Executive to additional tax or interest and Executive
shall not be required to incur any additional compensation as a result of the
reformation. In addition, any provision that is required to appear in this
Agreement that is not expressly set forth shall be deemed to be set forth
herein, and this Agreement shall be administered in all respects as if such
provision were expressly set forth. References in this Agreement to Section 409A
of the Internal Revenue Code include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.

 

HERITAGE FINANCIAL CORPORATION   HERITAGE BANK By:   

/s/ Donald V. Rhodes

  By:  

/s/ Donald V. Rhodes

Printed Name:    Donald V. Rhodes   Printed Name:   Donald V. Rhodes Title:   
Chairman   Title:   Chairman

 

CENTRAL VALLEY BANK By:  

/s/ Donald V. Rhodes

Printed Name:   Donald V. Rhodes Title:   Chairman EXECUTIVE: /s/ Brian L. Vance
Brian L. Vance

 

6



--------------------------------------------------------------------------------

Exhibit “A”

Position Description

For Brian L. Vance

 

POSITION:    PRESIDENT AND CHIEF EXECUTIVE OFFICER    HERITAGE FINANCIAL
CORPORATION    PRESIDENT AND CHIEF EXECUTIVE OFFICER    HERITAGE BANK    VICE
CHAIRMAN AND CHIEF EXECUTIVE OFFICER    CENTRAL VALLEY BANK

REPORTS TO:    BOARD OF DIRECTORS

FLSA STATUS: EXEMPT

Essential Functions:

 

1. Provides an exceptional level of customer service and customer satisfaction;
enhancing and supporting the mission and vision statements of Heritage Financial
Corporation and its subsidiaries. Provides leadership and management to ensure
that the mission and core values of the corporation are put into practice.
Fosters a success oriented, accountable environment within the corporation.

 

2. Serves as member of the Board of Directors of Heritage Financial Corporation,
Heritage Bank, and Central Valley Bank.

 

3. Coordinates the setting of the monthly agenda for Board meetings and the
annual shareholder meetings with Heritage Financial Corporation Chairman and
Heritage Bank CFO.

Performs duties as necessary to ensure continued safety and soundness of the
corporation

 

4. .

 

5. Communicates directly to the Board of Directors advising them of key risk
issues, financial performance and trends, market issues and trends, performance
to Strategic Plan and all applicable information to keep the Board well advised
in all aspects of the corporation.

 

6. Develops and recommends to the Board for approval the strategic vision for
the corporation and for the management and overall profitability of the
corporation. Establishes short, medium, and long-term objectives and implement
adequate operating plans to meet those objectives embedded in a viable business
plan.

 

7. Plans, leads, organizes, and controls corporate activities to minimize risk
exposure, and to ensure that the corporation meets its long and short-term goals
and objectives.

 

8. Maintains awareness of the latest technology, banking matters, regulatory
developments, and competitive environment to provide guidance and planning to
the Board of Directors as well as officers and staff.

 

9. Explores new markets for future locations, as well as seek strategic
alliances/joint ventures to optimize and leverage the corporation’s position.

 

10. Develops and recommends to the Board all capital management strategies,
including stock and cash dividend policies to provide adequate capital levels to
support the future growth of the corporation and shareholder expectations.

 

11. Oversees the corporation’s lending procedures to meet Board’s expectations
of asset quality for the corporation. Approves major credits up to $6,000,000
and recommends for Board approval loans above $6,000,000.

 

12. Ensures that the corporation’s rules, policies, and procedures related to
financial reporting, risk management, lending, operations, regulatory
compliance, corporate governance, etc. are complied with.

 

13. Oversees the development, communication, and implementation of effective
growth strategies and processes consistent with the Strategic Plan.

 

14. Oversees shareholder relations including representing Heritage Financial
Corporation at corporate, investor, and industry meetings in order to educate
and generate market interest in the corporation.

 

15. Motivates and leads a high performance management team; attracts, recruits,
and retains members of the executive team and lenders.

 

16. Oversees the aggressive marketing of financial solutions with the goal of
winning new clients and expanding existing relationships. Assists other officers
with direct calls on large, influential clients and important prospective
clients.

 

17. Represents the corporation and provides leadership in key community
activities including business, charitable, civic, and social organizations.

 

1



--------------------------------------------------------------------------------

18. In the absence of the President of Central Valley Bank may temporarily act
in his/her capacity until a permanent replacement is appointed.

Other Responsibilities:

 

1. May be necessary to work long or extended hours.

 

2. Must be able to travel within region and nationally to perform job duties and
represent the corporation.

Education, Skills, and Experience:

 

1. Ability to read, speak, and understand English well with effective written
and oral business communication skills. Ability to make persuasive speeches and
presentations on financial or complex topics to the Board and outside investors.

 

2. Prefer college degree in Business, Finance, or related field or applicable
experience.

 

3. A strategic visionary with sound technical skills, analytical ability, good
judgment, and strong customer and growth focus.

 

4. Ten years finance/commercial banking experience at executive level with a
demonstrated ability to lead a team and expand profitability.

 

5. Must have in-depth knowledge of and experience in Pacific Northwest markets,
preferably the Puget Sound and Central Washington regions.

 

6. Desired personal characteristics include: professional sophistication,
political awareness, creativity, energy, self-directed, and balanced ego.

 

7. Maintain a record of business development and participation in community
activities.

 

Name:   

 

    Date:  

 

 

2